      Case 3:19-cv-01200-MC   Document 31   Filed 05/27/20   Page 1 of 7




                  IN THE UNITED STATES DISTRICT COURT

                        FOR THE DISTRICT OF OREGON



TRAVIS BATTEN,                         Case No. 3:19-cv-01200-MC

           Plaintiff,                  CERTIFICATION ORDER

      v.

STATE FARM MUTUAL AUTOMOBILE
INSURANCE COMPANY,

           Defendant.




ESTATE OF JOHN WESLEY COUNTS,          Case No. 1:19-cv-01299-CL

           Plaintiff,                  CERTIFICATION ORDER

      v.

STATE FARM MUTUAL AUTOMOBILE
INSURANCE COMPANY,

           Defendant.




PAGE 1 – ORDER
         Case 3:19-cv-01200-MC          Document 31       Filed 05/27/20      Page 2 of 7




 CESAR RIVERA,                                        Case No. 3:19-cv-01325-SI

                Plaintiff,                            CERTIFICATION ORDER

        v.

 STATE FARM MUTUAL AUTOMOBILE
 INSURANCE COMPANY,

                Defendant.




 LORI CHISOLM,                                        Case No. 3:19-cv-2027-IM

                Plaintiff,                            CERTIFICATION ORDER

        v.

 STATE FARM MUTUAL AUTOMOBILE
 INSURANCE COMPANY,

                Defendant.



       In each of the above-captioned cases, the plaintiffs filed suit claiming that Defendant State

Farm Mutual Insurance Company (“State Farm”) breached its obligation under motor-vehicle

insurance policies to pay uninsured or underinsured motorist (UM/UIM) benefits. Each plaintiff is

insured by State Farm under multiple motor-vehicle insurance policies with “anti-stacking” provisions

that prohibit an insured from recovering UM/UIM benefits from more than one policy. The parties

dispute whether anti-stacking provisions are enforceable under Oregon law and have jointly moved

this Court to certify this purely legal question to the Oregon Supreme Court. After considering the

parties’ motion, pursuant to ORS 28.200 to 28.255 and Western Helicopter Services, Inc. v. Rogerson




PAGE 2 – ORDER
         Case 3:19-cv-01200-MC          Document 31       Filed 05/27/20     Page 3 of 7




Aircraft Corp., 311 Or. 361, 364 (1991), as well as Local Rule 83-15 of the District of Oregon, the

District Court of Oregon certifies the following question to the Oregon Supreme Court:



                         QUESTION PRESENTED FOR CERTIFICATION

       1. Are anti-stacking provisions regarding uninsured and underinsured motorist
          coverage, such as the following provision in the State Farm motor-vehicle
          liability policies, enforceable under ORS 742.500 to 742.506?


               If Other Uninsured Motor Vehicle Coverage of Any Kind
               Applies

               1. If Uninsured Motor Vehicle Bodily Injury Coverage and
               Property Damage provided by this policy and Uninsured Motor
               Vehicle Coverage of any kind provided by one or more other
               vehicle policies issued to you or any resident relative by the State
               Farm Companies apply to the same bodily injury or property
               damage, then:

               a. such Uninsured Motor Vehicle Coverage limits of such policies
               will not be added together to determine the most that may be paid;
               and

               b. the maximum amount that may be paid from all such policies
               combined is the single highest applicable limit provided by any
               one of the polices. We may choose one or more policies from
               which to make payment.



                                        BACKGROUND

       All plaintiffs were injured in motor-vehicle accidents with an uninsured or underinsured

motorist. At the time of the accidents, all plaintiffs were insured by Defendant State Farm under

more than one motor-vehicle liability policy. Each of the policies included a provision that

prohibited the insured from recovering UM/UIM benefits from more than one policy for the same

injury. Under the policies, the insured may recover the highest applicable limit from any one of

the relevant policies.


PAGE 3 – ORDER
         Case 3:19-cv-01200-MC          Document 31       Filed 05/27/20     Page 4 of 7




       Plaintiffs allege that these provisions, known as “anti-stacking” provisions, are

unenforceable under Oregon law. In Oregon, every motor-vehicle liability policy issued for

delivery in Oregon or issued by an insurer doing business in Oregon must provide uninsured and

underinsured coverage. See ORS 742.502(1); ORS 742.502(4) (providing that underinsured

motorist coverage is subject to the standards for uninsured coverage under ORS 742.504). ORS

742.504 sets out comprehensive standards for uninsured/underinsured motorist (“UM/UIM”)

coverage under Oregon law. Vega v. Farmers Ins. Co. of Oregon, 323 Or. 291, 302 (1996).

Although insurers may alter or add terms to the coverage authorized under that section, any

provision that is less favorable than the coverage outlined in ORS 742.504 is not enforceable. Id.

Under that section, insurers must “pay all sums the insured . . . is entitled to recover as damages

from the owner or operator of an uninsured vehicle because of bodily injury sustained by the

insured caused by the accident and arising out of the ownership, maintenance or use of the

uninsured vehicle.” ORS 742.504(1). The limits of UM/UIM liability set by the relevant policy

declarations are the limits of the insurer’s liability for damages. ORS 742.504(7)(a).

       Before amendment, ORS 742.504(9) included a provision that permitted insurance

companies to limit the stacking of policies with anti-stacking clauses, and Oregon courts held anti-

stacking provisions enforceable. Vanwormer ex rel. Vanwormer v. Farmers Ins. Co. Or., 171 Or.

App. 450, 456 (2000); Heffner v. Farmers Ins. Co. of Or., 213 Or. App. 289, 295 (2007), rev. den.,

343 Or. 555 (2007). ORS 742.504(9) read as follows:

               (9)(a) With respect to bodily injury to an insured:
                       (A) While occupying a vehicle owned by a named insured
                       under this coverage, the insurance under this coverage is
                       primary.
                       (B) While occupying a vehicle not owned by a named
                       insured under this coverage, the insurance under this
                       coverage shall apply only as excess insurance over any

PAGE 4 – ORDER
        Case 3:19-cv-01200-MC          Document 31        Filed 05/27/20      Page 5 of 7




                      primary insurance available to the occupant that is similar to
                      this coverage, and this excess insurance shall then apply only
                      in the amount by which the applicable limit of liability of
                      this excess coverage exceeds the sum of the applicable limits
                      of liability of all primary insurance available to the occupant.
                  (b) If an insured is an insured under other primary or excess
                  insurance available to the insured that is similar to this coverage,
                  then the insured’s damages are deemed not to exceed the higher
                  of the applicable limits of liability of this insurance or the
                  additional primary or excess insurance available to the insured,
                  and the insurer is not liable under this coverage for a greater
                  proportion of the insured’s damages than the applicable limit of
                  liability of this coverage bears to the sum of the applicable limits
                  of liability of this insurance and other primary or excess
                  insurance available to the insured.
ORS 742.504(9) (2013) (emphasis added). After SB 411, much of the statutory language changed,

including the removal of statutory text once relied on to permit anti-stacking provisions. ORS

742.504(9), as amended by Or. Laws 2015, Ch. 5, now states:


              (9)(a) With respect to bodily injury to an insured:
                      (A) While occupying a vehicle owned by a named insured
                      under this coverage, the insurance under this coverage is
                      primary.
                      (B) While occupying a vehicle not owned by a named
                      insured under this coverage, the insurance under this
                      coverage shall apply only as excess insurance over any
                      primary insurance available to the occupant that is similar to
                      this coverage, and this excess insurance coverage shall then
                      apply only to the sums that the insured or the heirs or legal
                      representative of the insured is legally entitled to recover as
                      damages for bodily injury or death that is caused by accident
                      and that arises out of owning, maintaining or using an
                      uninsured vehicle.
                  (b) With respect to bodily injury to an insured while occupying
                  any motor vehicle used as a public or livery conveyance, the
                  insurance under this coverage shall apply only as excess
                  insurance over any other insurance available to the insured that
                  is similar to this coverage, and this excess insurance coverage
                  shall then apply only to the amount by which the applicable limit


PAGE 5 – ORDER
           Case 3:19-cv-01200-MC         Document 31        Filed 05/27/20     Page 6 of 7




                   of liability of this coverage exceeds the sum of the applicable
                   limits of liability of all other insurance.
Because of these changes, the parties dispute whether an anti-stacking provision in the insurance

policy may be held unenforceable because the UM/UIM coverage would fall below the minimum

requirements of ORS 742.504.

       In each of the four cases, Defendant State Farm and plaintiffs filed cross motions for

summary judgment. Defendant State Farm argues that the legislature intended to allow insurers to

include anti-stacking provisions in UM/UIM policies, relying on the legislative history in

developing ORS 742.504(9). Plaintiffs, on the other hand, argue that the amendment to ORS

742.504(9) evidences an intent to prohibit anti-stacking provisions.

       No appellate court in Oregon has weighed in on this question. Recently, two Oregon circuit

courts reached differing conclusions over whether contractual anti-stacking provisions are

enforceable. Compare Crystal Chadwell v. State Farm Mut. Auto Ins. Co., Marion County Circuit

Court Case No. 19CV01140, (holding anti-stacking provision enforceable), with Estate of Brenna

M. Collacchi v. State Farm Mut. Auto. Ins. Co., Multnomah County Case No. 18CV49030 (holding

anti-stacking provision unenforceable after the legislature amended ORS 742.504(9) with SB 411).

Both decisions were appealed, but neither case has been argued before the Oregon Court of

Appeals.

       The question above determines plaintiffs’ claims and raises a question of Oregon law,

specifically the interpretation of Oregon statutes and their impact on Oregon insurance policies. There

is also no controlling precedent in the decisions of the Oregon Supreme Court or Oregon Court of

Appeals.




PAGE 6 – ORDER
         Case 3:19-cv-01200-MC        Document 31       Filed 05/27/20    Page 7 of 7




       The Clerk of the Court is ordered to transmit this Certification Order, together with the

copies of the docket sheets containing the names and addresses of the parties’ attorneys, to the

Oregon Supreme Court.



       IT IS SO ORDERED.

                   27 th day of ___________,
       DATED this ___               May      2020.



                                                   Marco A. Hernandez, Chief Judge
                                                   United States District Court




PAGE 7 – ORDER
